Cochrane, P. J.
(dissenting). Section 2189 of the Penal Law provides that a person never before convicted of a crime punishable by imprisonment in a State prison who is convicted in any court in this State of a felony other than murder, first or second degree, and sentenced to a State prison shall be sentenced thereto under an indeterminate sentence. Section 2188, as it was in 1923 when respondent was sentenced, provided in part as follows: “A court or magistrate * * * whether the defendant has previously been convicted of a crime or not, may suspend sentence or impose sentence and suspend the execution of the whole or a part of the judgment and may in either case place the defendant on probation in accordance with the provisions of section eleven-a of the Code of Criminal Procedure. No provision of this chapter or of the Code of Criminal Procedure or of any general statute shall be construed to prevent the court or magistrate authorized to impose sentence from exercising discretion to suspend sentence or suspend the execution of the whole or a part of the judgment or to place on probation as herein-above provided.” (Italics mine.) It is needless to say that the two sections must be construed together and it seems to me that any conclusion is fallacious which rests only on the construction of either section considered separate and apart from the other. It seems to me incorrect to say that the court was only empowered to impose an indeterminate sentence if by that is meant that the court could not in its discretion exercise its power of suspension in the manner and subject to the limitations provided in said section 2188. Under that section the court may, whether suspension is complete or partial and whether the defendant is or is not on probation, subsequently issue its process for his rearrest and impose the sentence which might have been imposed or order executed the part of the judgment the execution of which may have been suspended. Under such provisions the suspension either in whole or in part does not destroy the indeterminacy of the sentence. A defendant is at all times subject to the control of the court to the same extent that he is subject to the control of the Parole Board in cases where that Board may actt It is urged that this construction of the statute encroaches on the functions *433of the Parole Board. That argument applies equally whether the suspension is in whole or in part. I think the Legislature intended to give the courts discretionary power, the exercise of which may in some cases overlap or even supersede the duties of the Parole Board. There is nothing unreasonable or inconsistent in such legislation. The court, however, must exercise its discretion when sentence is imposed. That was held by this court in People ex rel. Paris v. Hunt (201 App. Div. 573; affd., 234 N. Y. 558). Section 2188 contains specifically that requirement. Nor do I see any encroachment on the pardoning power of the executive provided this power of suspension is exercised as the statute requires when sentence is imposed. The Legislature certainly has the right to determine the duration of sentences and to give the court power when it imposes sentence to make it longer or shorter within certain limits and that is all that has been done in this case. I do not understand that the right to suspend execution of the whole judgment is questioned and it seems to me illogical to hold that suspension of part but not the whole of the execution of a judgment is unconstitutional or inconsistent. I do not see how this order can be reversed without ignoring entirely the words “ whole or a part of ” (judgment) in section 2188. It is significant that the amendment of 1925 to that section strikes out those words wherever they occur, so that now the power to suspend in part the execution of a judgment is taken from the courts, but the respondent is entitled to the benefit of the statute as it was when he was sentenced. I, therefore, favor an afiirmance of the order.
Order reversed on the law, and prisoner remanded.